office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b02 preno-163575-02 uilc date date to associate area_counsel cc sb sea from carolyn hinchman gray senior counsel cc psi subject reporting of settlement proceeds this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue what are the tax consequences to taxpayers of the receipt of settlement proceeds for lost fishing income devaluation of a fishing permit and devaluation of fishing boats conclusion the tax consequences to taxpayers of the receipt of settlement proceeds for lost fishing income devaluation of a fishing permit and devaluation of fishing boats are set forth below facts due to an environmental event event impairing state commercial fishing a qualified_settlement_fund was created by a federal court court to allocate economic and punitive_damages among claimants commercial fishing in state can be engaged in only by possession of a valid fishing permit under state law the commercial fisheries entry commission commission is authorized to issue fishing permits only to individuals originally these permits were issued to fishers for no consideration accordingly the initial_holder of a fishing permit has no basis therein cc psi b02 preno-163575-02 page the commission sets an annual fee for fishing permit holders it is illegal to lease the permit except in certain situations approved by the commission a fishing permit may be transferred to another individual with the approval of the commission although state law requires that only individuals hold fishing permits fishers engage in business practices which ignore this law for example the holder of a fishing permit may contribute the permit to a partnership an s_corporation or a c_corporation partnership s_corporation c_corporation that conducts fishing activities all fishing income earned from the use of the permit is reported by the partnership s_corporation c_corporation in the litigation the court established a five year loss period beginning with the year of the event year and ending in year loss period some fishers contributed their boats and fishing permits to partnerships s_corporations c corporations created before during and after this loss period and in some instances have requested that the fund pay the compensatory_damages for lost fishing income boat devaluation and fishing permit devaluation to the entity for years predating its creation the fund requires such claimants to execute a form assigning each claim to the entity and issues two forms in the identical amount one to the individual and the other to the entity fact pattern one in year an individual was engaged in fishing as a schedule c business and owned a fishing permit and a boat the individual transferred the boat the fishing permit and a claim for damages for boat devaluation lost fishing income and permit devaluation either two years after the event year or eleven years later year to a newly formed partnership s_corporation c_corporation the partnership s_corporation c_corporation claimed depreciation on the boat the partnership s_corporation c_corporation did not amortize the permit because the individual who transferred the permit to the partnership s_corporation c_corporation acquired the permit before the effective date of sec_197 of the internal_revenue_code each claim for damages was an asset on the entity’s balance_sheet if the entity was a corporation the required information in sec_1_351-3 and b of the income_tax regulations was filed with the shareholders’ and corporation’s returns and reflected each claim for damages as a separate item the fund required that the individual make a special assignment of each claim for damages to the partnership s_corporation c_corporation in order for the fund to recognize the earlier transfer of claims the individual assigned each claim for damages for boat devaluation lost fishing income and permit devaluation to the partnership s_corporation c_corporation and the fund paid these damages to the partnership s_corporation c_corporation in the alternative the individual did not assign each claim for damages for boat devaluation lost fishing income and permit devaluation to the partnership s_corporation c_corporation but after receiving these damages from the fund transferred these damages to the partnership s_corporation c_corporation fact pattern two cc psi b02 preno-163575-02 page an individual was engaged in fishing as a schedule c business and owned a fishing permit and a boat four years before the event year the individual transferred the boat and the fishing permit to a newly formed partnership s_corporation c_corporation the partnership s_corporation c_corporation claimed depreciation on the boat the partnership s_corporation c_corporation did not amortize the permit because the individual who transferred the permit to the partnership s_corporation c_corporation acquired the permit before the effective date of sec_197 the partnership s_corporation c_corporation filed a claim for damages for boat devaluation lost fishing income and permit devaluation the fund paid the damages for boat devaluation and lost fishing income to the partnership s_corporation c_corporation however the fund paid the damages for permit devaluation to the individual the owner of the permit under state law the individual then transferred the damages for permit devaluation to the partnership s_corporation c_corporation in the alternative the individual assigned the claim for permit devaluation damages to the partnership s_corporation c_corporation and the fund paid damages for boat devaluation lost fishing income and permit devaluation to the partnership s_corporation c_corporation fact pattern three in year an individual was engaged in fishing as a schedule c business and owned a fishing permit and boat in year or in the alternative year the individual transferred the boat and a claim for damages for boat devaluation and lost fishing income to a newly formed partnership s_corporation c_corporation the partnership s_corporation c_corporation claimed depreciation on the boat each claim for damages was an asset on the entity’s balance_sheet if the entity was a corporation the required information in sec_1_351-3 and b was filed with the shareholders’ and corporation’s returns and reflected each claim for damages as a separate item the individual did not transfer the permit to the partnership s_corporation c_corporation determining that such a transfer would be in violation of state law if the entity was a corporation the entity paid the individual a higher crew share as compensation_for the entity’s use of the individual’s fishing permit if the entity was a partnership the partnership’s allocations of income expenses and distributions to the individual compensated the individual for the partnership’s use of the individual’s permit the individual had to be on board at all times and participate in the fishing activity for the partnership s_corporation c_corporation to use the individual’s fishing permit the fund required that the individual make a special assignment of each claim for damages to the partnership s_corporation c_corporation in order for the fund to recognize the earlier transfer of the claims the individual assigned the claim for damages for boat devaluation and lost fishing income but not damages for permit devaluation to the partnership s_corporation c_corporation the fund paid damages for boat devaluation and lost fishing income to the partnership s_corporation c_corporation and damages for cc psi b02 preno-163575-02 page permit devaluation to the individual after receiving the permit devaluation damages the individual transferred these damages to the partnership s_corporation c_corporation in the alternative the individual assigned the claim for damages for boat devaluation lost fishing income and permit devaluation to the partnership s_corporation c_corporation and the fund paid these damages to the partnership s_corporation c_corporation fact pattern four an individual was engaged in fishing as a schedule c business and owned a fishing permit and boat in year the individual transferred the boat to a newly formed partnership s_corporation c_corporation the partnership s_corporation c_corporation claimed depreciation on the boat the individual did not transfer the permit to the partnership s_corporation c_corporation determining that such a transfer would be in violation of state law if the entity was a corporation the entity paid the individual a higher crew share as compensation_for the entity’s use of the individual’s fishing permit if the entity was a partnership the partnership’s allocations of income expenses and distributions to the individual compensated the individual for the partnership’s use of the individual’s permit the individual had to be on board at all times and participate in the fishing activity for the partnership s_corporation c_corporation to use the individual’s fishing permit the partnership s_corporation c_corporation filed a claim for damages for boat devaluation lost fishing income and permit devaluation the fund paid the damages for boat devaluation and lost fishing income to the partnership s_corporation c_corporation however the fund paid the damages for permit devaluation to the individual the owner of the permit under state law the individual then transferred the permit devaluation damages to the partnership s_corporation c_corporation in the alternative the individual assigned the claim for permit devaluation damages to the partnership s_corporation c_corporation and the fund paid damages for boat devaluation lost fishing income and permit devaluation to the partnership s_corporation c_corporation fact pattern five in year an individual was engaged in fishing as a schedule c business and owned a fishing permit and boat in year or in the alternative year the individual transferred the boat to a newly formed partnership s_corporation c_corporation the partnership s_corporation c_corporation claimed depreciation on the boat the individual asserts that a claim for damages for boat devaluation lost fishing income and permit devaluation was also transferred to the newly formed partnership s_corporation c_corporation however these claims for damages were not recorded as assets on the entity’s balance_sheet and other facts and circumstances indicate that the claims were never transferred the individual asserts that if the purported transfer is not respected by the service the individual will currently transfer and assign these claims for damages to the entity cc psi b02 preno-163575-02 page the individual did not transfer the permit to the partnership s_corporation c_corporation determining that such a transfer would be in violation of state law if the entity was a corporation the entity paid the individual a higher crew share as compensation_for the entity’s use of the individual’s fishing permit if the entity was a partnership the partnership’s allocations of income expenses and distributions to the individual compensated the individual for the partnership’s use of the individual’s permit the individual had to be on board at all times and participate in the fishing activity for the partnership s_corporation c_corporation to use the individual’s fishing permit fact pattern six in year an individual was engaged in fishing as a schedule c business and owned a fishing permit and boat in year or in the alternative year the individual transferred the boat to a newly formed partnership s_corporation c_corporation the partnership s_corporation c_corporation claimed depreciation on the boat the individual did not transfer the claim for damages for boat devaluation lost fishing income and permit devaluation to the newly formed partnership s_corporation c_corporation however the individual wants to currently transfer these claims for damages to the entity the individual did not assign the claim for boat devaluation lost fishing income and permit devaluation to the partnership s_corporation c_corporation since there was no assignment of the claims to the entity the fund will pay the individual the damages for boat devaluation lost fishing income and permit devaluation however the fund may recognize a current transfer and assignment of the claims to the entity in that case the fund will pay the partnership s_corporation c_corporation the damages for boat devaluation lost fishing income and permit devaluation the individual did not transfer the permit to the partnership s_corporation c_corporation determining that such a transfer would be in violation of state law if the entity was a corporation the entity paid the individual a higher crew share as compensation_for the entity’s use of the individual’s fishing permit if the entity was a partnership the partnership’s allocations of income expenses and distributions to the individual compensated the individual for the partnership’s use of the individual’s permit the individual had to be on board at all times and participate in the fishing activity for the partnership s_corporation c_corporation to use the individual’s fishing permit law and analysis i general conclusions a taxability of compensatory_damages for lost fishing income under sec_61 gross_income means all income from whatever source derived the supreme court of the united_states has long recognized that the definition of gross_income sweeps broadly and reflects congress’ intent to exert the full measure of its taxing power and to bring within the definition of income any accession to wealth 348_us_426 515_us_323 504_us_229 accordingly any receipt of funds by a taxpayer is presumed to be gross_income unless the taxpayer can demonstrate that the cc psi b02 preno-163575-02 page accession fits into one of the exclusions provided by other sections of the code glenshaw glass co u s pincite one of these exclusions sec_104 permits a taxpayer to exclude from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or periodic_payments on account of personal physical injuries or physical sickness the supreme court however has consistently employed the corollary of sec_61’s expansive interpretation in holding that exclusions from gross_income such as sec_104 must be narrowly construed 499_us_573 504_us_229 souter j concurring the party claiming the exemption bears a heavy burden of establishing clear and unambiguous entitlement to the exemption 485_us_351 in schleier the supreme court enunciated a two-pronged test for determining whether a taxpayer may exclude an accession from gross_income under sec_104 first the taxpayer must demonstrate that the cause of action giving rise to the recovery was based upon tort or tort-type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness schleier u s pincite subsequently the court concluded that the sec_104 exclusion did not encompass a recovery_of punitive_damages in a tort action for personal injuries 519_us_79 after schleier was decided congress amended sec_104 to limit the exclusion to compensatory_damages received for personal physical injuries or physical sickness see small_business job protection act of pub_l_no 110_stat_1838 damages received for emotional distress are no longer excludable but compensation_for medical_expenses paid to treat such distress would qualify for exclusion the amendment applies to amounts received after date the date of enactment and does not apply to amounts received under a written binding agreement court decree or mediation award in effect on or issued on or before date in burke taxpayers sought to exclude under sec_104 back pay recovered for gender discrimination proscribed by title vii of the civil rights act of the court held that to come within the sec_104 exclusion taxpayers must demonstrate that title vii redresses a tort type personal injury noting that personal injury damages were not available under title vii of the civil rights act the court concluded that taxpayers failed to satisfy their burden because title vii redressed economic damages only in the present case the court dismissed plaintiffs’ claims for non-economic damages including damages for personal injuries accordingly we conclude that the remaining claims against the defendants encompassed claims for economic damages only and that any compensatory_damages recovered for lost fishing income are includible in gross_income burke supra schleier supra in any event we do not believe taxpayers can prove that a physical injury precipitated their economic loss as is now required cc psi b02 preno-163575-02 page as indicated above some claimants have requested that their payment for damages for lost fishing income be made to a business_entity the entity may have been formed prior to during or after the end of the loss period thus you have asked whether the claimant or the entity should be taxed on such payment under sec_61 it is fundamental as the first principle of income_taxation that income must be taxed to the person who earns it 337_us_733 the corollary to this basic rule is that the taxpayer earning the income cannot avoid taxation by diverting that income to another taxpayer because anticipatory assignments of income are ineffective as a means of avoiding tax_liability 411_us_940 accordingly income from personal services must be included in the income of the individual who performs the services as the true_earner thereof see eg 281_us_111 as a consequence a taxpayer will not be permitted to escape all tax by giving away his right to income in advance of payment 311_us_112 however the courts and the service have long recognized that the assignment_of_income_doctrine does not apply to every transfer of a future income right for example in 490_f2d_1172 3rd cir the court concluded that the assignment_of_income_doctrine does not apply to the transfer of accounts_receivable in a transaction described in sec_351 where there was a valid business_purpose for the transfer of the accounts_receivable in rev_rul 1980_2_cb_113 the service adopted the court’s position in hempt bros but ruled that the assignment_of_income_doctrine should be invoked if a tax_avoidance purpose underlies the transfer similarly where income- producing property such as an interest in a claim is transferred in an arm’s length transaction for valid consideration the assignment_of_income_doctrine should not apply and the income should be taxed to the transferee when ultimately received income to the transferor is measured by the amount_realized in the transfer see 228_f2d_186 2nd cir schulze v commissioner tcmemo_1983_263 in the present case the damages should generally be taxed as ordinary_income to the taxpayer who would have earned and thus been taxed on the fishing income had the event not occurred however if a taxpayer transferred his her right to damages to an entity in a transaction in which the primary motive was not the avoidance of tax the income from such damages should be taxed to the entity that acquired the claim any_tax consequences to the individual transferor should occur at the time of the transfer of such damage claim to the entity for this purpose a non-tax motivated transfer of an individual’s damage claim includes a tax-free transfer under sec_351 or sec_721 or any other arm’s-length transfer of such claim for consideration further if an individual’s transfer of his her damage claim is non-tax motivated the claim would be taxed to the transferee entity even if the entity was formed after the damage claim was incurred you also requested that we address whether the gain to be recognized on the lost fishing income is capital or ordinary where the claim is transferred to an entity before settlement is reached we believe this issue was resolved in 111_tc_256 aff’d 196_f3d_866 7th cir cert_denied 531_us_812 there the wehr corporation filed suit against xerox corporation seeking damages for breach of cc psi b02 preno-163575-02 page contract fraud and misrepresentation taxpayers’ s_corporations venturedyne inc and carnes co inc acquired the assets of the wehr corporation including the pending claim for damages after settlement of the claim the s_corporations reported the proceeds as long term capital_gain taxpayers similarly reported their pass-through share as long term capital_gain on their individual_income_tax_return agreeing with the commissioner the tax_court and the seventh circuit held that the settlement proceeds were ordinary_income because they did not constitute gain from the sale_or_exchange of a capital_asset the tax_court cited a line of cases holding that a compromise or collection of a debt is not considered a sale_or_exchange because no property or property rights passes to the debtor other than the discharge of the obligation nahey t c pincite whatever property or property rights may have existed vanish as a result of the compromise or collection id see also 260_f2d_489 9th cir aff’g 27_tc_892 the courts also mentioned the fact that the taxpayer did not sell the claim against xerox but prosecuted it to settlement t c pincite f 3d pincite further the entities which acquired the claims against the defendant did not sell the claims instead they negotiated a settlement of those claims moreover the courts reasoned the origin of the claim against the defendant was not a capital_transaction nahey t c pincite f 3d pincite similarly in the instant case the defendants upon settlement of the claims received nothing other than the discharge of their obligation to the plaintiffs the entities did not sell the claims and the origin of the claim against the defendants was not a capital_transaction accordingly we conclude like the court in nahey that the proceeds received for lost fishing income is ordinary_income in the hands of the recipient entities b devaluation of permit and fishing boat under sec_165 a taxpayer is allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for casualty losses where the property is not completely destroyed the calculation of the amount of the loss is defined in sec_1_165-7 as follows b amount deductible - general_rule -in the case of any casualty_loss whether or not incurred_in_a_trade_or_business or in any transaction entered into for profit the amount of the loss to be taken into account for purposes of sec_165 shall be the lesser_of either- i the amount which is equal to the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or ii the amount of the adjusted_basis prescribed in section sec_1_1011-1 for determining gain_or_loss from the sale_or_other_disposition of the property involved the calculation of a casualty_loss under sec_165 proceeds in the following manner first the loss is determined as the lesser_of the difference between the fair_market_value of the property before the casualty and the fair_market_value of the property after the casualty without consideration of proceeds received from insurance or otherwise and the adjusted_basis of the property before the casualty second the amount of the loss deductible under sec_165 is the loss not_compensated_for_by_insurance_or_otherwise sec_1_165-7 examples if proceeds received from insurance or otherwise exceed the adjusted_basis of the property however the excess constitutes gain from the disposition of property and that gain is generally recognized see sec_1001 sec_1033 417_us_673 cc psi b02 preno-163575-02 page the event because it was sudden and unexpected constitutes a casualty within the meaning of sec_165 we have been advised that in most cases the amounts recovered for permit devaluation and boat devaluation are small compared to the taxpayers’ bases in these assets accordingly in most cases taxpayers need only reduce their basis in the permit and in the fishing boat by the amount recovered for the losses sustained to these assets fishers may have contributed their permits claims for permit devaluations and or fishing boats to such entities thus your incoming request for advice queries whether the transferee business_entity or the individual transferor should be taxed on the payments for the permit devaluation and the fishing boat devaluation it is a well-settled principle of tax law that the income from property is taxable to the owner of such property 311_us_112 further although federal_law controls the manner in which income from property is taxed the nature and creation of the underlying property interests are controlled by state law 403_us_190 in state enacted a comprehensive scheme to protect and maintain its fishing industry under state law the commission is authorized to issue permits to individuals only a permit may be transferred to another individual with the approval of the commission in the fact patterns presented the fund never paid any damages to the entity where the permit had purportedly been transferred to the entity but the claim for permit devaluation had not been transferred to the entity if a taxpayer is considered to have retained the permit but transferred to an entity his her interest in the permit devaluation claim in an arm’s length transaction for valid consideration the devaluation payment should be taxed to the transferee entity when such payment is ultimately received in such case any_tax consequences to the permit holder would be taken into account in the taxable_year in which the devaluation claim was transferred cotlow v commissioner supra schulze v commissioner supra we conclude that if ownership of a fishing boat was transferred to a partnership or other business_entity prior to the event the entity would bear the tax consequences of any payment for devaluation of the fishing boat as a result of the event similarly if a taxpayer retained ownership of his her boat and transferred only the claim for the devaluation of such boat the devaluation payment should be taxed to the transferee provided the transfer was at arm’s length for valid consideration and not motivated by tax_avoidance purposes as to the character of any gain from the devaluation payments with certain exclusions sec_1221 defines the term capital_asset as property held by the taxpayer whether or not connected with his trade_or_business in determining whether property is a capital_asset the period for which the property is held is immaterial sec_1_1221-1 sec_1221 excludes from the definition of capital_asset property used in a trade_or_business of a character that is subject_to the allowance for depreciation provided in sec_167 see also sec_1_1221-1 a fishing boat used in a trade_or_business would be subject_to depreciation and therefore not a capital_asset cc psi b02 preno-163575-02 page as to the permit prior to date it did not constitute property subject_to depreciation because its useful_life was indeterminable effective on that date congress enacted sec_197 permitting taxpayers to amortize permits licenses or other rights granted by a governmental_unit or an agency_or_instrumentality thereof a taxpayer may elect to apply sec_197 to all eligible_property acquired after date thus unless an election is made a permit acquired before august fell within the definition of a capital_asset and any gain_or_loss would be capital in nature compare caboara v commissioner t c memo loss on sale of liquor license is capital rather than ordinary however any permit acquired after date used by a taxpayer in his her trade_or_business would be excluded from the definition of capital_asset for purposes of sec_1221 accordingly if the individual transferor is taxed on the payments for the permit devaluation and the fishing boat devaluation any gain_or_loss resulting from such payment would be ordinary similarly for the reasons articulated in nahey supra if an individual transferred his her devaluation claim such that the devaluation payment is taxed to a transferee entity any gain recognized by the entity would likewise be ordinary further any gain derived after the basis_adjustment in these assets would be ordinary_income for example if the taxpayer has no basis in the permit and the boat was fully depreciated proceeds received in settlement of those claims would be fully taxed at ordinary_income rates c taxability of punitive_damages and interest the facts accompanying your request for advice indicate that punitive_damages and interest are also to be paid to the plaintiffs the punitive_damages are to be paid to the respective plaintiffs in proportion to the compensatory_damages recovered interest is to be paid on both the pre-judgment compensatory_damages and the punitive_damages sec_1231 applies to the disposition including the involuntary_conversion of certain assets with the resulting net gains and losses treated as either long-term gains or ordinary losses if sec_1231 gains for the year exceed sec_1231 losses the gain is capital although this is subject_to the possible recapture of prior sec_1231 losses as ordinary_income sec_1231 and sec_1231 if sec_1231 gains do not exceed sec_1231 losses for the year any resulting sec_1231 loss will be ordinary sec_1231 specifically in regard to the present case sec_1231 potentially applies to involuntarily converted property used in a trade_or_business as well as to involuntarily converted capital assets held for more than a year in connection with a trade_or_business or an activity engaged in for profit sec_1231 and sec_1231 involuntary_conversions include the partial or complete destruction of property by a casualty including a shipwreck sec_1231 sec_1_1231-1 gains and losses from involuntary_conversions are netted against one another before they are netted against other sec_1231 dispositions see sec_1231 sec_1 e if there is a net gain from involuntary_conversions the rules of sec_1231 apply id however if there is a net_loss from the involuntary_conversions it will not be a sec_1231 loss but will be treated as an ordinary_loss under sec_165 id cc psi b02 preno-163575-02 page in 519_us_79 the supreme court concluded that punitive_damages recovered in a wrongful_death_action were not received on account of personal injuries but on account of the reprehensible actions of the tortfeasor subsequently congress amended sec_104 to provide unequivocally that the exclusion does not apply to punitive_damages received under the instant circumstances because no tort claim for personal physical injuries were considered by the jury and congress has specifically eliminated punitive_damages from the sec_104 exclusion we conclude that plaintiffs must include in gross_income any punitive_damages recovered in the action similarly under sec_61 interest whether prejudgment or post judgment and whether related to taxable_income or income excluded under sec_104 is includible in gross_income sec_1_61-7 provides that as a general_rule interest received by or credited to the taxpayer constitutes gross_income and is fully taxable the regulation further lists examples of such taxable interest including interest on savings or other bank_deposits interest on a promissory note or mortgage and the interest portion of a condemnation_award see also 317_us_399 with respect to the proper party to be taxed on the punitive_damages and interest we believe the amounts should be taxed in accordance with the manner in which the underlying damage claim is taxed thus since the punitive_damages are to be paid to the plaintiffs in proportion to the compensatory_damages recovered the punitive_damages should be taxed to the party that bears the tax consequences of the compensatory_damages likewise the interest should be taxed to the party entitled to and thus taxed on the award to which the interest relates ii fact patterns a fact pattern one partnership a year entity formation and assets transfer transfer of boat a transfer of a boat by the individual to a partnership in exchange for an interest in the partnership is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the boat contributed to the partnership is the adjusted_basis of the boat to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time some commentators have interpreted sec_104 to include within sec_104 punitive_damages recovered in cases involving certain wrongful death statutes the interpretation of sec_104 has no legal bearing on the resolution of this case as a general matter if property contributed to a partnership has a book_value at the time of contribution that differs from the individual’s adjusted tax basis the asset cc psi b02 preno-163575-02 page if the boat is subject_to a recourse_liability the partnership is considered to have assumed the liability to the extent it does not exceed the fair_market_value of the property at the time of contribution sec_752 the individual will recognize gain to the extent that the liability exceeds the fair_market_value of the property at the time of contribution transfer of the claim for damages for boat devaluation if the individual transferred and assigned to the partnership in exchange for a partnership_interest the claim for damages for boat devaluation during the portion of the loss period during which the individual owned the boat year through the date in year on which the partnership was formed and the boat was transferred this is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for boat devaluation to the partnership is the adjusted_basis of the claim for boat devaluation to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time payment of damages for boat devaluation if the partnership files a claim for boat devaluation damages based upon its ownership of the boat beginning from the partnership’s formation in year through year and receives these damages the partnership must report the damages as income and allocate this income among its partners in accordance with its partnership_agreement at the time of the receipt of the damages for boat devaluation the partnership should reduce the basis in the boat by the amount of damages received any boat devaluation damages in excess of the boat’s basis constitutes income of the partnership that must be allocated among its partners in accordance with its partnership_agreement if the fund pays the partnership damages for boat devaluation based upon the transfer and assignment of individual’s claim for boat devaluation for year through year then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement however if the individual does not assign the claim for boat devaluation to the partnership files a claim for boat devaluation during the period the individual owned the boat year through year and is paid_by the fund the individual must report the damages received as income if after receiving these damages from the fund the individual transfers these damages to the partnership in return for a partnership_interest this would be a sec_721 transfer and no gain_or_loss would be recognized to the partnership or to the individual on the transfer transfer of the claim for damages for permit devaluation may be sec_704 property sec_1_704-3 therefore upon disposition of the asset under sec_704 any income gain loss and deduction with respect to the asset must be allocated in a manner that allows the built-in_gain or loss at contribution to be allocated to the individual who contributed the asset cc psi b02 preno-163575-02 page if the individual transferred and assigned to the partnership in exchange for a partnership_interest the claim for damages for permit devaluation during the portion of the loss period during which the individual owned the fishing permit year through year this is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for permit devaluation to the partnership is the adjusted_basis of the claim for permit devaluation to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time payment of damages for permit devaluation if the fund pays the partnership damages for permit devaluation based upon the transfer and assignment of the individual’s claim for permit devaluation damages then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement however if the individual does not assign the claim for permit devaluation to the partnership files a claim for permit devaluation and is paid_by the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received for permit devaluation any permit devaluation damages in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the partnership in return for a partnership_interest this would be a sec_721 transfer and no gain_or_loss would be recognized to the partnership or to the individual on the transfer transfer of the claim for damages for lost fishing income if the individual transferred and assigned to the partnership in exchange for a partnership_interest the claim for damages for lost fishing income during the portion of the loss period during which the individual was engaged in commercial fishing practices year through the date in year on which the partnership was formed to engage in commercial fishing practices this is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for lost fishing income to the partnership is the adjusted_basis of the claim for lost fishing income to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time payment of damages for lost fishing income if the partnership files a claim for damages for lost fishing income during the portion of the loss period that the partnership was able to prove to the administrator of the fund administrator that it conducted fishing activity and that its partners paid income_tax on income earned from this fishing activity then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement if the fund pays the partnership damages for lost fishing income based on the transfer and assignment of individual’s claim for lost fishing income damages then the cc psi b02 preno-163575-02 page partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement however if the individual does not assign the claim for lost fishing income to the partnership files a claim for lost fishing income for year through year and is paid_by the fund the individual must report the damages received as income if after receiving these damages from the fund the individual transfers these damages to the partnership in exchange for a partnership_interest this would be a sec_721 transfer and no gain_or_loss would be recognized to the partnership or to the individual upon the transfer b year entity formation and asset transfer the same tax consequences occur as outlined under year entity formation and asset transfer however the partnership was not formed during the loss period and therefore could not file a claim for damages for boat devaluation and lost fishing income as a result the individual’s transfer and subsequent assignment of the claim for damages for boat devaluation and lost fishing income would encompass damages for year through year s_corporation a year entity formation and assets transfer transfer of boat if the individual transfers the boat to the corporation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the boat received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the boat by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the boat transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend cc psi b02 preno-163575-02 page sec_357 applies to a sec_351 exchange in which the shareholder transfers a boat that has a liability attached to it that exceeds the shareholder’s basis in the boat sec_357 provides that if the sum of the liabilities assumed by a corporation exceeds the adjusted_basis of the property transferred to the corporation in a sec_351 exchange then the excess will be considered as gain from the sale_or_exchange of a capital_asset or property which is not a capital_asset as the case may be if the individual transfers the boat to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the boat transferred to the corporation sec_1016 transfer of the claim for damages for boat devaluation if the individual transferred and assigned to the s_corporation in exchange for stock the claim for damages for boat devaluation during the portion of the loss period during which the individual owned the boat year through the date in year on which the s_corporation was formed and the boat was transferred sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount cc psi b02 preno-163575-02 page of his basis in the claim for damages for boat devaluation transferred to the corporation sec_1016 payment of damages for boat devaluation if the s_corporation files a claim for boat devaluation based upon its ownership of the boat beginning from the s corporation’s formation in year through year and receives these damages then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for boat devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 at the time of the receipt of the damages for boat devaluation the s_corporation should reduce the basis in the boat by the amount of damages received the shareholders of the s_corporation are required to include in income in the taxable_year in which the s corporation’s taxable_year ends their pro_rata share of any boat devaluation damages in excess of the boat’s basis if the fund pays the s_corporation damages for boat devaluation based upon the transfer and assignment of the individual’s claim for boat devaluation for year through year then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for boat devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 however if the individual does not assign the claim for boat devaluation to the s_corporation files a claim for boat devaluation during the period the individual owned the boat year through year and is paid_by the fund the individual must report the damages received as income if after receiving these damages from the fund the individual transfers these damages to the s_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the cc psi b02 preno-163575-02 page amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for boat devaluation transferred to the corporation sec_1016 transfer of the claim for damages for permit devaluation if the individual transferred and assigned to the s_corporation in exchange for stock the claim for damages for permit devaluation during the portion of the loss period in which the individual owned the permit year through year sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for permit devaluation transferred to the corporation sec_1016 cc psi b02 preno-163575-02 page payment of damages for permit devaluation if the fund pays the s_corporation damages for permit devaluation based upon the transfer and assignment of the individual’s claim for permit devaluation then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for permit devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 however if the individual does not assign the claim for permit devaluation damages to the s_corporation files a claim for permit devaluation and is paid_by the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received any damages for permit devaluation in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the s_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for permit devaluation transferred to the corporation sec_1016 transfer of the claim for damages for lost fishing income cc psi b02 preno-163575-02 page if the individual transferred and assigned to the s_corporation in exchange for stock the claim for damages for lost fishing income during the portion of the loss period during which the individual was engaged in commercial fishing practices year through the date in year on which the s_corporation was formed to engage in commercial fishing practices sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for lost fishing income received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for lost fishing income transferred to the corporation sec_1016 payment of damages for lost fishing income if the s_corporation files a claim for damages for lost fishing income during the portion of the loss period that the s_corporation was able to prove to the administrator that it conducted fishing activity and that its shareholders paid income_tax on income earned from this fishing activity and the fund pays the s_corporation damages for lost fishing income then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for lost fishing income in the taxable_year in which the s corporation’s taxable_year ends sec_1366 if the fund pays the s_corporation damages for lost fishing income based upon the transfer and assignment of the individual’s claim for lost fishing income then the shareholders of the s_corporation are required to include in income their pro_rata share of cc psi b02 preno-163575-02 page these damages for lost fishing income in the taxable_year in which the s corporation’s taxable_year ends sec_1366 however if the individual does not assign the claim for lost fishing income to the s_corporation files a claim for lost fishing income and is paid_by the fund the individual must report the damages received as income if after receiving these damages from the fund the individual transfers these damages to the s_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for lost fishing income received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for lost fishing income transferred to the corporation sec_1016 b year entity formation and asset transfer the same tax consequences occur as outlined under year entity formation and asset transfer however the s_corporation was not formed during the loss period and therefore could not file a claim for damages for boat devaluation and lost fishing income as a result the individual’s transfer and subsequent assignment of the claim for damages for boat devaluation and lost fishing income would encompass damages for year through year cc psi b02 preno-163575-02 c_corporation page a year entity formation and asset transfer transfer of boat if the individual transfers the boat to the corporation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the boat received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the boat by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the boat transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend sec_357 applies to a sec_351 exchange in which the shareholder transfers a boat that has a liability attached to it that exceeds the shareholder’s basis in the boat sec_357 provides that if the sum of the liabilities assumed by a corporation exceeds the adjusted_basis of the property transferred to the corporation in a sec_351 exchange then the excess will be considered as gain from the sale_or_exchange of a capital_asset or property which is not a capital_asset as the case may be if the individual transfers the boat to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the boat transferred to the corporation sec_1016 transfer of the claim for damages for boat devaluation if the individual transferred and assigned to the c_corporation in exchange for stock the claim for damages for boat devaluation during the portion of the loss period during which the individual owned the boat year through the date in year on which the cc psi b02 preno-163575-02 page c_corporation was formed and the boat was transferred sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for boat devaluation transferred to the corporation sec_1016 payment of damages for boat devaluation if the c_corporation files a claim for boat devaluation during the portion of the loss period during which it owned the boat beginning from the c corporation’s formation in year through year and the fund pays the c_corporation damages for boat devaluation then the c_corporation will be taxed on these damages the c_corporation should reduce its basis in the boat for these damages received for boat devaluation any boat devaluation damages in excess of the boat’s basis constitutes income to the c_corporation if the fund pays the c_corporation damages for boat devaluation based upon the transfer and assignment of the individual’s claim for boat devaluation for year through year then the c_corporation will be taxed on these damages however if the individual does not assign the claim for boat devaluation to the c_corporation files a claim for boat devaluation damages during the period the individual cc psi b02 preno-163575-02 page owned the boat year through year and is paid_by the fund the individual must report the damages received as income if after receiving these damages from the fund the individual transfers these damages to the c_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for boat devaluation transferred to the corporation sec_1016 transfer of the claim for damages for permit devaluation if the individual transferred and assigned to the c_corporation in exchange for stock the claim for damages for permit devaluation during the portion of the loss period during which the individual owned the permit year through year sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the cc psi b02 preno-163575-02 page corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for permit devaluation transferred to the corporation sec_1016 payment of damages for permit devaluation if the fund pays the c_corporation damages for permit devaluation based upon the transfer and assignment of the individual’s claim for permit devaluation for year through year then the c_corporation will be taxed on these damages however if the individual does not assign the claim for permit devaluation to the c_corporation files a claim for permit devaluation damages and is paid_by the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received for permit devaluation any permit devaluation damages in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the c_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other cc psi b02 preno-163575-02 page classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for permit devaluation transferred to the corporation sec_1016 transfer of the claim for damages for lost fishing income if the individual transferred and assigned to the c_corporation in exchange for stock the claim for damages for lost fishing income during the portion of the loss period during which the individual was engaged in commercial fishing practices year through the date in year on which the c_corporation was formed to engage in commercial fishing practices sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for lost fishing income received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated cc psi b02 preno-163575-02 page as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for lost fishing income transferred to the corporation sec_1016 payment of damages for lost fishing income if the c_corporation files a claim for damages for lost fishing income during the portion of the loss period that the c_corporation was able to prove to the administrator that it conducted fishing activity and that its shareholders paid income_tax on income earned from this fishing activity and the fund pays the c_corporation damages for lost fishing income then the c_corporation will be taxed on these damages for lost fishing income if the fund pays the c_corporation damages for lost fishing income based upon the transfer and assignment of the individual’s claim for lost fishing income for year through year then the c_corporation will be taxed on these damages however if the individual does not assign the claim for lost fishing income to the c_corporation files a claim for lost fishing income damages during year through year and is paid_by the fund the individual must report the damages received as income if after receiving these damages from the fund the individual transfers these damages to the c_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for lost fishing income received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was cc psi b02 preno-163575-02 page recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for lost fishing income transferred to the corporation sec_1016 b year entity formation and asset transfer the same tax consequences occur as outlined under year entity formation and asset transfer however the c_corporation was not formed during the loss period and therefore could not file a claim for damages for boat devaluation and lost fishing income as a result the individual’s transfer and subsequent assignment of the claim for damages for boat devaluation and lost fishing income would encompass damages for year through year b fact pattern two partnership a year entity formation and assets transfer transfer of boat a transfer of a boat by the individual to a partnership in exchange for an interest in the partnership is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the boat contributed to the partnership is the adjusted_basis of the boat to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time if the boat is subject_to a recourse_liability the partnership is considered to have assumed the liability to the extent it does not exceed the fair_market_value of the property at the time of contribution sec_752 the individual will recognize gain to the extent that the liability exceeds the fair_market_value of the property at the time of contribution_payment of damages for boat devaluation if the partnership files a claim for boat devaluation damages based upon its ownership of the boat during the entire loss period and receives these damages the partnership must report the damages as income and allocate this income among its partners in accordance with its partnership_agreement cc psi b02 preno-163575-02 page at the time of the receipt of the damages for boat devaluation the partnership should reduce the basis in the boat by the amount of damages received any boat devaluation damages in excess of the boat’s basis constitutes income of the partnership that must be allocated among its partners in accordance with its partnership_agreement transfer of the claim for damages for permit devaluation if the individual transferred and assigned to the partnership in exchange for a partnership_interest the claim for damages for permit devaluation during the portion of the loss period in which the individual owned the fishing permit year through year this is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for permit devaluation to the partnership is the adjusted_basis of the claim for permit devaluation to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time payment of damages for permit devaluation if the individual does not assign the claim for permit devaluation to the partnership but receives these damages from the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received for permit devaluation any permit devaluation damages in excess of the permit’s basis constitutes income to the individual if the individual transfers these damages to the partnership in return for a partnership_interest this would be a sec_721 transfer and no gain_or_loss would be recognized to the partnership or to the individual on the transfer however if the fund pays the partnership damages for permit devaluation based upon a transfer and assignment of the individual’s claim for permit devaluation damages then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement payment of damages for lost fishing income if the partnership files a claim for damages for lost fishing income during the entire loss period then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement s_corporation a year entity formation and assets transfer transfer of boat if the individual transfers the boat to the corporation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the boat received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the boat by the individual to the corporation in cc psi b02 preno-163575-02 page exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the boat transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend sec_357 applies to a sec_351 exchange in which the shareholder transfers a boat that has a liability attached to it that exceeds the shareholder’s basis in the boat sec_357 provides that if the sum of the liabilities assumed by a corporation exceeds the adjusted_basis of the property transferred to the corporation in a sec_351 exchange then the excess will be considered as gain from the sale_or_exchange of a capital_asset or property which is not a capital_asset as the case may be if the individual transfers the boat to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the boat transferred to the corporation sec_1016 payment of damages for boat devaluation if the s_corporation files a claim for boat devaluation based upon its ownership of the boat during the entire loss period and receives these damages then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for boat devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 at the time of the receipt of the damages for boat devaluation the s_corporation should reduce the basis in the boat by the amount of damages received the shareholders of the s_corporation are required to include in income in the taxable_year in which the s corporation’s taxable_year ends their pro_rata share of any boat devaluation damages in excess of the boat’s basis transfer of the claim for damages for permit devaluation cc psi b02 preno-163575-02 page if the individual transferred and assigned to the s_corporation in exchange for stock the claim for damages for permit devaluation during the portion of the loss period in which the individual owned the permit year through year sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for permit devaluation transferred to the corporation sec_1016 payment of damages for permit devaluation if the individual does not assign the claim for permit devaluation damages to the s_corporation but receives these damages from the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received any damages for permit devaluation in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the s_corporation for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 cc psi b02 preno-163575-02 page may apply to the contribution of the damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for permit devaluation transferred to the corporation sec_1016 however if the fund pays the s_corporation damages for permit devaluation based upon the transfer and assignment of the individual’s claim for permit devaluation then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for permit devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 payment of damages for lost fishing income if the s_corporation files a claim for damages for lost fishing income for the entire loss period and the fund pays the s_corporation damages for lost fishing income then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for lost fishing income in the taxable_year in which the s corporation’s taxable_year ends sec_1366 c_corporation a year entity formation and asset transfer transfer of boat cc psi b02 preno-163575-02 page if the individual transfers the boat to the corporation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the boat received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the boat by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the boat transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend sec_357 applies to a sec_351 exchange in which the shareholder transfers a boat that has a liability attached to it that exceeds the shareholder’s basis in the boat sec_357 provides that if the sum of the liabilities assumed by a corporation exceeds the adjusted_basis of the property transferred to the corporation in a sec_351 exchange then the excess will be considered as gain from the sale_or_exchange of a capital_asset or property which is not a capital_asset as the case may be if the individual transfers the boat to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the boat transferred to the corporation sec_1016 payment of damages for boat devaluation if the c_corporation files a claim for boat devaluation based upon its ownership of the boat during the entire loss period and the fund pays the c_corporation damages for boat devaluation then the c_corporation will be taxed on these damages the c_corporation should reduce its basis in the boat for these damages received for boat devaluation any boat devaluation damages in excess of the boat’s basis constitutes income to the c_corporation transfer of the claim for damages for permit devaluation cc psi b02 preno-163575-02 page if the individual transferred and assigned to the c_corporation in exchange for stock the claim for damages for permit devaluation during the portion of the loss period during which the individual owned the permit year through year sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for permit devaluation transferred to the corporation sec_1016 payment of damages for permit devaluation if the individual does not assign the claim for permit devaluation to the c_corporation but receives these damages from the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received for permit devaluation any permit devaluation damages in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the c_corporation for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 cc psi b02 preno-163575-02 page may apply to the contribution of the damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for permit devaluation transferred to the corporation sec_1016 however if the fund pays the c_corporation damages for permit devaluation based upon the transfer and assignment of the individual’s claim for permit devaluation for year through year then the c_corporation will be taxed on these damages payment of damages for lost fishing income if the c_corporation files a claim for damages for lost fishing income for the entire loss period and the fund pays the c_corporation damages for lost fishing income then the c_corporation will be taxed on these damages for lost fishing income c fact pattern three partnership a year entity formation and assets transfer transfer of boat a transfer of a boat by the individual to a partnership in exchange for an interest in the partnership is a sec_721 transfer and therefore no gain_or_loss is recognized to the cc psi b02 preno-163575-02 page partnership or to the individual under sec_723 the basis of the boat contributed to the partnership is the adjusted_basis of the boat to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time if the boat is subject_to a recourse_liability the partnership is considered to have assumed the liability to the extent it does not exceed the fair_market_value of the property at the time of contribution sec_752 the individual will recognize gain to the extent that the liability exceeds the fair_market_value of the property at the time of contribution transfer of the claim for damages for boat devaluation if the individual transferred and assigned to the partnership in exchange for a partnership_interest the claim for damages for boat devaluation during the portion of the loss period in which the individual owned the boat year through the date in year on which the partnership was formed and the boat was transferred this is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for boat devaluation to the partnership is the adjusted_basis of the claim for boat devaluation to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time payment of damages for boat devaluation if the partnership files a claim for boat devaluation damages based upon its ownership of the boat beginning from the partnership’s formation in year through year and receives these damages the partnership must report the damages as income and allocate this income among its partners in accordance with its partnership_agreement at the time of the receipt of the damages for boat devaluation the partnership should reduce the basis in the boat by the amount of damages received any boat devaluation damages in excess of the boat’s basis constitutes income of the partnership that must be allocated among its partners in accordance with its partnership_agreement if the fund pays the partnership damages for boat devaluation based upon a transfer and assignment of individual’s claim for boat devaluation for year through year then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement transfer of the claim for damages for permit devaluation if the individual transferred and assigned to the partnership the claim for damages for permit devaluation the transfer of the claim for damages for permit devaluation to a partnership in exchange for a partnership_interest is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for permit devaluation to the partnership is the adjusted_basis of the claim for permit devaluation to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time cc psi b02 preno-163575-02 page payment of damages for permit devaluation if the individual does not assign the claim for permit devaluation to the partnership files a claim for permit devaluation and is paid_by the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received for permit devaluation any permit devaluation damages in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the partnership in return for a partnership_interest this would be a sec_721 transfer and no gain_or_loss would be recognized to the partnership or to the individual on the transfer however if the fund pays the partnership damages for permit devaluation based upon a transfer and assignment of the individual’s claim for permit devaluation damages then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement transfer of the claim for damages for lost fishing income if the individual transferred and assigned to the partnership in exchange for a partnership_interest the claim for damages for lost fishing income during the portion of the loss period in which the individual was engaged in commercial fishing practices year through the date in year on which the partnership was formed to engage in commercial fishing practices this is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for lost fishing income to the partnership is the adjusted_basis of the claim for lost fishing income to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time payment of damages for lost fishing income if the partnership files a claim for damages for lost fishing income during the portion of the loss period that the partnership was able to prove to the administrator that it conducted fishing activity and that its partners paid income_tax on income earned from this fishing activity then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement if the fund pays the partnership damages for lost fishing income based on a transfer and assignment of individual’s claim for lost fishing income damages then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement b year entity formation and asset transfer the same tax consequences occur as outlined under year entity formation and asset transfer however the partnership was not formed during the loss period and therefore could not file a claim for damages for boat devaluation and lost fishing income cc psi b02 preno-163575-02 page as a result the individual’s transfer and subsequent assignment of the claim for damages for boat devaluation and lost fishing income would encompass damages for year through year s_corporation a year entity formation and assets transfer transfer of boat if the individual transfers the boat to the corporation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the boat received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the boat by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the boat transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend sec_357 applies to a sec_351 exchange in which the shareholder transfers a boat that has a liability attached to it that exceeds the shareholder’s basis in the boat sec_357 provides that if the sum of the liabilities assumed by a corporation exceeds the adjusted_basis of the property transferred to the corporation in a sec_351 exchange then the excess will be considered as gain from the sale_or_exchange of capital_asset or property which is not a capital_asset as the case may be if the individual transfers the boat to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the boat transferred to the corporation sec_1016 transfer of the claim for damages for boat devaluation cc psi b02 preno-163575-02 page if the individual transferred and assigned to the s_corporation in exchange for stock the claim for damages for boat devaluation during the portion of the loss period in which the individual owned the boat year through the date in year on which the s_corporation was formed and the boat was transferred sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for boat devaluation transferred to the corporation sec_1016 payment of damages for boat devaluation if the s_corporation files a claim for boat devaluation based upon its ownership of the boat beginning from the s corporation’s formation in year through year and receives these damages then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for boat devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 at the time of the receipt of the damages for boat devaluation the s_corporation should reduce the basis in the boat by the amount of damages received the shareholders of the s_corporation are required to include in income in the taxable_year in which the s corporation’s taxable_year ends their pro_rata share of any boat devaluation damages in excess of the boat’s basis cc psi b02 preno-163575-02 page if the fund pays the s_corporation damages for boat devaluation based upon the transfer and assignment of the individual’s claim for boat devaluation for year through year then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for boat devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 transfer of the claim for damages for permit devaluation if the individual transferred and assigned to the s_corporation the claim for damages for permit devaluation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for permit devaluation transferred to the corporation sec_1016 payment of damages for permit devaluation if the individual does not assign the claim for permit devaluation damages to the s_corporation files a claim for permit devaluation and is paid_by the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the cc psi b02 preno-163575-02 page amount of the damages received any damages for permit devaluation in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the s_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for permit devaluation transferred to the corporation sec_1016 however if the fund pays the s_corporation damages for permit devaluation based upon a transfer and assignment of the individual’s claim for permit devaluation then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for permit devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 transfer of the claim for damages for lost fishing income if the individual transferred and assigned to the s_corporation in exchange for stock the claim for damages for lost fishing income during the portion of the loss period in which the individual was engaged in commercial fishing practices year through the date cc psi b02 preno-163575-02 page in year on which the s_corporation was formed to engage in commercial fishing practices sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for lost fishing income received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for lost fishing income transferred to the corporation sec_1016 payment of damages for lost fishing income if the s_corporation files a claim for damages for lost fishing income during the portion of the loss period that the s_corporation was able to prove to the administrator that it conducted fishing activity and that its shareholders paid income_tax on income earned from this fishing activity and the fund pays the s_corporation damages for lost fishing income then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for lost fishing income in the taxable_year in which the s corporation’s taxable_year ends sec_1366 if the fund pays the s_corporation damages for lost fishing income based upon the transfer and assignment of the individual’s claim for lost fishing income then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for lost fishing income in the taxable_year in which the s corporation’s taxable_year ends sec_1366 cc psi b02 preno-163575-02 page b year entity formation and asset transfer the same tax consequences occur as outlined under year entity formation and asset transfer however the s_corporation was not formed during the loss period and therefore could not file a claim for damages for boat devaluation and lost fishing income as a result the individual’s transfer and subsequent assignment of the claim for damages for boat devaluation and lost fishing income would encompass damages for year through year c_corporation a year entity formation and asset transfer transfer of boat if the individual transfers the boat to the corporation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the boat received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the boat by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the boat transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend sec_357 applies to a sec_351 exchange in which the shareholder transfers a boat that has a liability attached to it that exceeds the shareholder’s basis in the boat sec_357 provides that if the sum of the liabilities assumed by a corporation exceeds the adjusted_basis of the property transferred to the corporation in a sec_351 exchange then the excess will be considered as gain from the sale_or_exchange of a capital_asset or property which is not a capital_asset as the case may be if the individual transfers the boat to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include cc psi b02 preno-163575-02 page any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the boat transferred to the corporation sec_1016 transfer of the claim for damages for boat devaluation if the individual transferred and assigned to the c_corporation in exchange for stock the claim for damages for boat devaluation during the portion of the loss period in which the individual owned the boat year through the date in year on which the c_corporation was formed and the boat was transferred sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for boat devaluation transferred to the corporation sec_1016 payment of damages for boat devaluation if the c_corporation files a claim for boat devaluation during the portion of the loss period in which it owned the boat beginning from the c corporation’s formation in year through year and the fund pays the c_corporation damages for boat devaluation then the c_corporation will be taxed on these damages the c_corporation should reduce its cc psi b02 preno-163575-02 page basis in the boat for these damages received for boat devaluation any boat devaluation damages in excess of the boat’s basis constitutes income to the c_corporation if the fund pays the c_corporation damages for boat devaluation based upon the transfer and assignment of the individual’s claim for boat devaluation for year through year then the c_corporation will be taxed on these damages transfer of the claim for damages for permit devaluation if the individual transferred to the c_corporation the claim for damages for permit devaluation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for permit devaluation transferred to the corporation sec_1016 payment of damages for permit devaluation if the individual does not assign the claim for permit devaluation to the c_corporation files a claim for permit devaluation damages the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages cc psi b02 preno-163575-02 page received for permit devaluation any permit devaluation damages in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the c_corporation in exchange for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for permit devaluation transferred to the corporation sec_1016 however if the fund pays the c_corporation damages for permit devaluation based upon a transfer and assignment of the individual’s claim for permit devaluation for year through year then the c_corporation will be taxed on these damages transfer of the claim for damages for lost fishing income if individual transferred and assigned to the c_corporation in exchange for stock the claim for damages for lost fishing income during the portion of the loss period during which the individual was engaged in commercial fishing practices year through the date in year on which the c_corporation was formed to engage in commercial fishing practices sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 cc psi b02 preno-163575-02 page the corporation’s basis in the claim for damages for lost fishing income received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for lost fishing income transferred to the corporation sec_1016 payment of damages for lost fishing income if the c_corporation files a claim for damages for lost fishing income during the portion of the loss period that the c_corporation was able to prove to the administrator that it conducted fishing activity and that its shareholders paid income_tax on income earned from this fishing activity and the fund pays the c_corporation damages for lost fishing income then the c_corporation will be taxed on these damages for lost fishing income if the fund pays the c_corporation damages for lost fishing income based upon a transfer and assignment of the individual’s claim for lost fishing income for year through year then the c_corporation will be taxed on these damages b year entity formation and asset transfer the same tax consequences occur as outlined under year entity formation and asset transfer however the c_corporation was not formed during the loss period and therefore could not file a claim for damages for boat devaluation and lost fishing income cc psi b02 preno-163575-02 page as a result the individual’s transfer and subsequent assignment of the claim for damages for boat devaluation and lost fishing income would encompass damages for year through year d fact pattern four partnership a year entity formation and assets transfer transfer of boat a transfer of a boat by the individual to a partnership in exchange for an interest in the partnership is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the boat contributed to the partnership is the adjusted_basis of the boat to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time if the boat is subject_to a recourse_liability the partnership is considered to have assumed the liability to the extent it does not exceed the fair_market_value of the property at the time of contribution sec_752 the individual will recognize gain to the extent that the liability exceeds the fair_market_value of the property at the time of contribution_payment of damages for boat devaluation if the partnership files a claim for boat devaluation damages based upon its ownership of the boat during the entire loss period and receives these damages the partnership must report the damages as income and allocate this income among its partners in accordance with its partnership_agreement at the time of the receipt of the damages for boat devaluation the partnership should reduce the basis in the boat by the amount of damages received any boat devaluation damages in excess of the boat’s basis constitutes income of the partnership that must be allocated among its partners in accordance with its partnership_agreement transfer of the claim for damages for permit devaluation if the individual transferred and assigned to the partnership the claim for damages for permit devaluation in exchange for a partnership_interest this is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for permit devaluation to the partnership is the adjusted_basis of the claim for permit devaluation to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time cc psi b02 preno-163575-02 page payment of damages for permit devaluation if the individual does not assign the claim for permit devaluation to the partnership but receives these damages from the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received for permit devaluation any permit devaluation damages in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the partnership in return for a partnership_interest this would be a sec_721 transfer and no gain_or_loss would be recognized to the partnership or to the individual on the transfer however if the fund pays the partnership damages for permit devaluation based upon a transfer and assignment of the individual’s claim for permit devaluation damages then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement payment of damages for lost fishing income if the partnership files a claim for damages for lost fishing income during the entire loss period then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement s_corporation a year entity formation and assets transfer transfer of boat if the individual transfers the boat to the corporation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the boat received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the boat by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the boat transferred a decreased by- i the fair_market_value of any other_property cc psi b02 preno-163575-02 page except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend sec_357 applies to a sec_351 exchange in which the shareholder transfers a boat that has a liability attached to it that exceeds the shareholder’s basis in the boat sec_357 provides that if the sum of the liabilities assumed by a corporation exceeds the adjusted_basis of the property transferred to the corporation in a sec_351 exchange then the excess will be considered as gain from the sale_or_exchange of a capital_asset or property which is not a capital_asset as the case may be if the individual transfers the boat to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the boat transferred to the corporation sec_1016 payment of damages for boat devaluation if the s_corporation files a claim for boat devaluation based upon its ownership of the boat during the entire loss period and receives these damages then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for boat devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 at the time of the receipt of the damages for boat devaluation the s_corporation should reduce the basis in the boat by the amount of damages received the shareholders of the s_corporation are required to include in income in the taxable_year in which the s corporation’s taxable_year ends their pro_rata share of any boat devaluation damages in excess of the boat’s basis transfer of the claim for damages for permit devaluation if the individual transferred and assigned to the s_corporation the claim for damages for permit devaluation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if cc psi b02 preno-163575-02 page there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for permit devaluation transferred to the corporation sec_1016 payment of damages for permit devaluation if the individual does not assign the claim for permit devaluation damages to the s_corporation but receives these damages from the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received any damages for permit devaluation in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the s_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a cc psi b02 preno-163575-02 page basis in the stock the same as that of the damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for permit devaluation transferred to the corporation sec_1016 however if the fund pays the s_corporation damages for permit devaluation based upon a transfer and assignment of the individual’s claim for permit devaluation then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for permit devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 payment of damages for lost fishing income if the s_corporation files a claim for damages for lost fishing income for the entire loss period and the fund pays the s_corporation damages for lost fishing income then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for lost fishing income in the taxable_year in which the s corporation’s taxable_year ends sec_1366 c_corporation a year entity formation and asset transfer transfer of boat if the individual transfers the boat to the corporation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the boat received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the boat by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as cc psi b02 preno-163575-02 page a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the boat transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend sec_357 applies to a sec_351 exchange in which the shareholder transfers a boat that has a liability attached to it that exceeds the shareholder’s basis in the boat sec_357 provides that if the sum of the liabilities assumed by a corporation exceeds the adjusted_basis of the property transferred to the corporation in a sec_351 exchange then the excess will be considered as gain from the sale_or_exchange of a capital_asset or property which is not a capital_asset as the case may be if the individual transfers the boat to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the boat transferred to the corporation sec_1016 payment of damages for boat devaluation if the c_corporation files a claim for boat devaluation based upon its ownership of the boat during the entire loss period and the fund pays the c_corporation damages for boat devaluation then the c_corporation will be taxed on these damages the c_corporation should reduce its basis in the boat for these damages received for boat devaluation any boat devaluation damages in excess of the boat’s basis constitutes income to the c_corporation transfer of the claim for damages for permit devaluation if the individual transferred and assigned to the c_corporation the claim for damages for permit devaluation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the cc psi b02 preno-163575-02 page corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for permit devaluation transferred to the corporation sec_1016 payment of damages for permit devaluation if the individual does not assign the claim for permit devaluation to the c_corporation but receives these damages from the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received for permit devaluation any permit devaluation damages in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the c_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a cc psi b02 preno-163575-02 page basis in the stock the same as that of the damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for permit devaluation transferred to the corporation sec_1016 however if the fund pays the c_corporation damages for permit devaluation based upon a transfer and assignment of the individual’s claim for permit devaluation for year through year then the c_corporation will be taxed on these damages payment of damages for lost fishing income if the c_corporation files a claim for damages for lost fishing income for the entire loss period and the fund pays the c_corporation damages for lost fishing income then the c_corporation will be taxed on these damages for lost fishing income e fact pattern five partnership a year entity formation and assets transfer transfer of boat a transfer of a boat by the individual to a partnership in exchange for an interest in the partnership is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the boat contributed to the partnership is the adjusted_basis of the boat to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time if the boat is subject_to a recourse_liability the partnership is considered to have assumed the liability to the extent it does not exceed the fair_market_value of the property at the time of contribution sec_752 the individual will recognize gain to the extent that the liability exceeds the fair_market_value of the property at the time of contribution transfer of the claim for damages for boat devaluation cc psi b02 preno-163575-02 page if the facts and circumstances establish that the claim for damages for boat devaluation was not transferred then the claim will not be treated as being transferred upon the partnership’s formation in year if the individual currently transfers the claim to the partnership for damages for boat devaluation and assigns the claim to the partnership as required by the fund and the fund pays the partnership these damages then the transfer of the claim for damages for boat devaluation to the partnership in exchange for a partnership_interest is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for boat devaluation to the partnership is the adjusted_basis of the claim for boat devaluation to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time payment of damages for boat devaluation if the partnership files a claim for boat devaluation damages based upon its ownership of the boat beginning from the partnership’s formation in year through year and receives these damages the partnership must report the damages as income and allocate this income among its partners in accordance with its partnership_agreement at the time of the receipt of the damages for boat devaluation the partnership should reduce the basis in the boat by the amount of damages received any boat devaluation damages in excess of the boat’s basis constitutes income of the partnership that must be allocated among its partners in accordance with its partnership_agreement if the fund pays the partnership damages for boat devaluation based upon the current transfer and assignment of individual’s claim for boat devaluation for year through year then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement however if the individual does not currently assign the claim for boat devaluation to the partnership files a claim for boat devaluation during the period the individual owned the boat year through year and is paid_by the fund the individual must report the damages received as income if after receiving these damages from the fund the individual transfers these damages to the partnership in return for a partnership_interest this would be a sec_721 transfer and no gain_or_loss would be recognized to the partnership or to the individual on the transfer transfer of the claim for damages for permit devaluation if the facts and circumstances establish that the claim for damages for permit devaluation was not transferred then the claim will not be treated as being transferred upon the partnership’s formation in year if the individual currently transfers the claim to the partnership for damages for permit devaluation and assigns the claim to the partnership as required by the fund and the fund pays the partnership these damages then the transfer of the claim for damages for permit devaluation to the partnership in exchange for a partnership_interest is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for permit devaluation to the partnership is the adjusted_basis of the claim for permit devaluation to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time cc psi b02 preno-163575-02 page payment of damages for permit devaluation if the fund pays the partnership damages for permit devaluation based upon the current transfer and assignment of the individual’s claim for permit devaluation damages then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement however if the individual does not currently assign the claim for permit devaluation to the partnership files a claim for permit devaluation and is paid_by the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received for permit devaluation any permit devaluation damages in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the partnership in return for a partnership_interest this would be a sec_721 transfer and no gain_or_loss would be recognized to the partnership or to the individual on the transfer transfer of the claim for damages for lost fishing income if the facts and circumstances establish that the claim for damages for lost fishing income was not transferred then the claim will not be treated as being transferred upon the partnership’s formation in year if the individual currently transfers the claim to the partnership for damages for lost fishing income and assigns the claim to the partnership as required by the fund and the fund pays the partnership these damages then the transfer of the claim for damages for lost fishing income to the partnership in exchange for a partnership_interest is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for lost fishing income to the partnership is the adjusted_basis of the claim for lost fishing income to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time payment of damages for lost fishing income if the partnership files a claim for damages for lost fishing income during the portion of the loss period that the partnership was able to prove to the administrator that it conducted fishing activity and that its partners paid income_tax on income earned from this fishing activity then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement if the fund pays the partnership damages for lost fishing income based on the current transfer and assignment of individual’s claim for lost fishing income damages then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement however if the individual does not currently assign the claim for lost fishing income to the partnership files a claim for lost fishing income for year through year and is paid_by the fund the individual must report the damages received as income if after receiving cc psi b02 preno-163575-02 page these damages from the fund the individual transfers these damages to the partnership in exchange for a partnership_interest this would be a sec_721 transfer and no gain_or_loss would be recognized to the partnership or to the individual on the transfer b year entity formation and asset transfer the same tax consequences occur as outlined under year entity formation and asset transfer however the partnership was not formed during the loss period and therefore could not file a claim for damages for boat devaluation and lost fishing income as a result the individual’s current transfer and assignment of the claim for damages for boat devaluation and lost fishing income would encompass damages for year through year s_corporation a year entity formation and assets transfer transfer of boat if the individual transfers the boat to the corporation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the boat received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the boat by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the boat transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend sec_357 applies to a sec_351 exchange in which the shareholder transfers a boat that has a liability attached to it that exceeds the shareholder’s basis in the boat sec_357 provides that if the sum of the liabilities assumed by a corporation exceeds the adjusted_basis of the property transferred to the corporation in a sec_351 exchange then the excess will be considered as gain from the sale_or_exchange of a capital_asset or property which is not a capital_asset as the case may be cc psi b02 preno-163575-02 page if the individual transfers the boat to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the boat transferred to the corporation sec_1016 transfer of the claim for damages for boat devaluation if the facts and circumstances establish that the claim for damages for boat devaluation was not transferred then the claim will not be treated as being transferred upon the s corporation’s formation in year if the individual currently transfers the claim to the s_corporation for damages for boat devaluation and assigns the claim to the s_corporation as required by the fund sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for boat devaluation transferred to the corporation sec_1016 payment of damages for boat devaluation cc psi b02 preno-163575-02 page if the s_corporation files a claim for boat devaluation based upon its ownership of the boat beginning from the s corporation’s formation in year through year and receives these damages then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for boat devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 at the time of the receipt of the damages for boat devaluation the s_corporation should reduce the basis in the boat by the amount of damages received the shareholders of the s_corporation are required to include in income in the taxable_year in which the s corporation’s taxable_year ends their pro_rata share of any boat devaluation damages in excess of the boat’s basis if the fund pays the s_corporation damages for boat devaluation based upon the current transfer and assignment of the individual’s claim for boat devaluation for year through year then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for boat devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 however if the individual does not currently assign the claim for boat devaluation to the s_corporation files a claim for boat devaluation during the period the individual owned the boat year through year and is paid_by the fund the individual must report the damages received as income if after receiving these damages from the fund the individual transfers these damages to the s_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend cc psi b02 preno-163575-02 page if the individual transfers the damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for boat devaluation transferred to the corporation sec_1016 transfer of the claim for damages for permit devaluation if the facts and circumstances establish that the claim for damages for permit devaluation was not transferred then the claim will not be treated as being transferred upon the s corporation’s formation in year if the individual currently transfers the claim to the s_corporation for damages for permit devaluation and assigns the claim to the s_corporation as required by the fund sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for permit devaluation transferred to the corporation sec_1016 payment of damages for permit devaluation cc psi b02 preno-163575-02 page if the fund pays the s_corporation damages for permit devaluation based upon the current transfer and assignment of the individual’s claim for permit devaluation then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for permit devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 however if the individual does not currently assign the claim for permit devaluation damages to the s_corporation files a claim for permit devaluation and is paid_by the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received any damages for permit devaluation in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the s_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for permit devaluation transferred to the corporation sec_1016 transfer of the claim for damages for lost fishing income cc psi b02 preno-163575-02 page if the facts and circumstances establish that the claim for damages for lost fishing income was not transferred then the claim will not be treated as being transferred upon the s corporation’s formation in year if the individual currently transfers the claim to the s_corporation for damages for lost fishing income and assigns the claim to the s_corporation as required by the fund sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for lost fishing income received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for lost fishing income transferred to the corporation sec_1016 payment of damages for lost fishing income if the s_corporation files a claim for damages for lost fishing income during the portion of the loss period that the s_corporation was able to prove to the administrator that it conducted fishing activity and that its shareholders paid income_tax on income earned from this fishing activity and the fund pays the s_corporation damages for lost fishing income then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for lost fishing income in the taxable_year in which the s corporation’s taxable_year ends sec_1366 if the fund pays the s_corporation damages for lost fishing income based upon the current transfer and assignment of the individual’s claim for lost fishing income then the cc psi b02 preno-163575-02 page shareholders of the s_corporation are required to include in income their pro_rata share of these damages for lost fishing income in the taxable_year in which the s corporation’s taxable_year ends sec_1366 however if the individual does not currently assign the claim for lost fishing income for year through year to the s_corporation files a claim for lost fishing income and is paid_by the fund the individual must report the damages received as income if after receiving these damages from the fund the individual transfers these damages to the s_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for lost fishing income received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for lost fishing income transferred to the corporation sec_1016 b year entity formation and asset transfer the same tax consequences occur as outlined under year entity formation and asset transfer however the s_corporation was not formed during the loss period and therefore could not file a claim for damages for boat devaluation and lost fishing income as a result the individual’s transfer and subsequent assignment of the claim for damages for boat devaluation and lost fishing income would encompass damages for year through year cc psi b02 preno-163575-02 c_corporation page a year entity formation and asset transfer transfer of boat if the individual transfers the boat to the corporation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the boat received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the boat by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the boat transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend sec_357 applies to a sec_351 exchange in which the shareholder transfers a boat that has a liability attached to it that exceeds the shareholder’s basis in the boat sec_357 provides that if the sum of the liabilities assumed by a corporation exceeds the adjusted_basis of the property transferred to the corporation in a sec_351 exchange then the excess will be considered as gain from the sale_or_exchange of a capital_asset or property which is not a capital_asset as the case may be if the individual transfers the boat to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the boat transferred to the corporation sec_1016 transfer of the claim for damages for boat devaluation if the facts and circumstances establish that the claim for damages for boat devaluation was not transferred then the claim will not be treated as being transferred upon the c corporation’s formation in year if the individual currently transfers the claim cc psi b02 preno-163575-02 page to the c_corporation for damages for boat devaluation and assigns the claim to the c_corporation as required by the fund sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for boat devaluation transferred to the corporation sec_1016 payment of damages for boat devaluation if the c_corporation files a claim for boat devaluation during the portion of the loss period in which it owned the boat beginning from the c corporation’s formation in year through year and the fund pays the c_corporation damages for boat devaluation then the c_corporation will be taxed on these damages the c_corporation should reduce its basis in the boat for these damages received for boat devaluation any boat devaluation damages in excess of the boat’s basis constitutes income to the c_corporation if the fund pays the c_corporation damages for boat devaluation based upon a current transfer and assignment of the individual’s claim for boat devaluation for year through year then the c_corporation will be taxed on these damages however if the individual does not currently assign the claim for boat devaluation to the c_corporation files a claim for boat devaluation damages during the period the cc psi b02 preno-163575-02 page individual owned the boat year through year and is paid_by the fund the individual must report the damages received as income if after receiving these damages from the fund the individual transfers these damages to the c_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for boat devaluation transferred to the corporation sec_1016 transfer of the claim for damages for permit devaluation if the facts and circumstances establish that the claim for damages for permit devaluation was not transferred then the claim will not be treated as being transferred upon the c corporation’s formation in year if the individual currently transfers the claim to the c_corporation for damages for permit devaluation and assigns the claim to the c_corporation as required by the fund sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more cc psi b02 preno-163575-02 page persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for permit devaluation transferred to the corporation sec_1016 payment of damages for permit devaluation if the fund pays the c_corporation damages for permit devaluation based upon the current transfer and assignment of the individual’s claim for permit devaluation for year through year then the c_corporation will be taxed on these damages however if the individual does not currently assign the claim for permit devaluation to the c_corporation files a claim for boat devaluation damages during the period the individual owned the boat year through year and is paid_by the fund the individual must report the damages received as income at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received for permit devaluation any permit devaluation damages in excess of the permit’s basis constitutes income to the individual if after receiving these damages from the fund the individual transfers these damages to the c_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in cc psi b02 preno-163575-02 page exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for permit devaluation transferred to the corporation sec_1016 transfer of the claim for damages for lost fishing income if the facts and circumstances establish that the claim for damages for lost fishing income was not recorded as an asset on the entity’s balance_sheet then the claim will not be treated as being transferred upon the c corporation’s formation in year if the individual currently transfers the claim to the c_corporation for damages for lost fishing income and assigns the claim to the c_corporation as required by the fund sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for lost fishing income received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 cc psi b02 preno-163575-02 page under sec_358 the individual has a basis in the stock the same as that of the claim for damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for lost fishing income transferred to the corporation sec_1016 payment of damages for lost fishing income if the c_corporation files a claim for damages for lost fishing income during the portion of the loss period that the c_corporation was able to prove to the administrator that it conducted fishing activity and that its shareholders paid income_tax on income earned from this fishing activity and the fund pays the c_corporation damages for lost fishing income then the c_corporation will be taxed on these damages for lost fishing income if the fund pays the c_corporation damages for lost fishing income based upon the current transfer and assignment of the individual’s claim for lost fishing income for year through year then the c_corporation will be taxed on these damages however if the individual does not currently assign the claim for lost fishing income to the c_corporation files a claim for lost fishing income damages during year through year and is paid_by the fund the individual must report the damages received as income if after receiving these damages from the fund the individual transfers these damages to the c_corporation for stock sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for lost fishing income received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a cc psi b02 preno-163575-02 page member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for lost fishing income transferred to the corporation sec_1016 b year entity formation and asset transfer the same tax consequences occur as outlined under year entity formation and asset transfer however the c_corporation was not formed during the loss period and therefore could not file a claim for damages for boat devaluation and lost fishing income as a result the individual’s transfer and subsequent assignment of the claim for damages for boat devaluation and lost fishing income would encompass damages for year through year f fact pattern six partnership a year entity formation and assets transfer transfer of boat a transfer of a boat by the individual to a partnership in exchange for an interest in the partnership is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the boat contributed to the partnership is the adjusted_basis of the boat to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time if the boat is subject_to a recourse_liability the partnership is considered to have assumed the liability to the extent it does not exceed the fair_market_value of the property at the time of contribution sec_752 the individual will recognize gain to the extent that the liability exceeds the fair_market_value of the property at the time of contribution transfer of the claim for damages for boat devaluation cc psi b02 preno-163575-02 page if the fund does recognize a current transfer and assignment and the fund pays the partnership these damages then the transfer of the claim for damages for boat devaluation to the partnership in exchange for a partnership_interest is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for boat devaluation to the partnership is the adjusted_basis of the claim for boat devaluation to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time payment of damages for boat devaluation if the partnership files a claim for boat devaluation damages based upon its ownership of the boat beginning from the partnership’s formation in year through year and receives these damages the partnership must report the damages as income and allocate this income among its partners in accordance with its partnership_agreement at the time of the receipt of the damages for boat devaluation the partnership should reduce the basis in the boat by the amount of damages received any boat devaluation damages in excess of the boat’s basis constitutes income of the partnership that must be allocated among its partners in accordance with its partnership_agreement although the individual currently wants to transfer to the partnership the claim for damages for boat devaluation for year through the date in year on which the partnership was formed if the fund does not recognize this transfer because there is no assignment of the claim the fund will pay the individual and the individual will be taxed on the boat devaluation damages received from the fund if the individual wants to then transfer these damages to the partnership in exchange for a partnership_interest this would be a sec_721 transfer and no gain_or_loss would be recognized to the partnership or to the individual upon the transfer however if the fund pays the partnership damages for boat devaluation based upon a current transfer and assignment of individual’s claim for boat devaluation for year through year then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement transfer of the claim for damages for permit devaluation if the fund does recognize a current transfer and assignment of the claim for permit devaluation damages to the partnership then the transfer of the claim for damages for permit devaluation to a partnership in exchange for a partnership_interest is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for permit devaluation to the partnership is the adjusted_basis of the claim for permit devaluation to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time payment of damages for permit devaluation although the individual currently wants to transfer the claim for damages for permit devaluation to the partnership if the fund does not recognize this transfer because there is cc psi b02 preno-163575-02 page no assignment of the claim the fund will pay the individual and the individual will be taxed on the permit devaluation damages received from the fund at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received for permit devaluation any permit devaluation damages in excess of the permit’s basis constitutes income to the individual if the individual wants to then transfer these damages to the partnership in exchange for a partnership_interest this would be a sec_721 transfer and no gain_or_loss would be recognized to the partnership or to the individual upon the transfer however if there was an assignment to the partnership of the claim for permit devaluation and the fund pays the partnership damages for permit devaluation based upon the current transfer and assignment of individual’s claim for permit devaluation for year through year then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement transfer of the claim for damages for lost fishing income if the fund does recognize a current transfer and assignment of the claim for damages for lost fishing income to the partnership and the fund pays the partnership these damages then the transfer of the claim for damages for lost fishing income to the partnership in exchange for a partnership_interest is a sec_721 transfer and therefore no gain_or_loss is recognized to the partnership or to the individual under sec_723 the basis of the claim for lost fishing income to the partnership is the adjusted_basis of the claim for lost fishing income to the individual at the time of contribution increased by the amount if any of gain recognized under sec_721 to the individual at such time payment of damages for lost fishing income if the partnership files a claim for damages for lost fishing income during the portion of the loss period that the partnership was able to prove to the administrator that it conducted fishing activity and that its partners paid income_tax on income earned from this fishing activity then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement although the individual currently wants to transfer to the partnership the claim for damages for lost fishing income for year through the date in year on which the partnership was formed if the fund does not recognize this transfer because there is no assignment of the claim the fund will pay the individual and the individual will be taxed on the lost fishing income damages received from the fund if the individual wants to then transfer these damages to the partnership in exchange for a partnership_interest this would be a sec_721 transfer and no gain_or_loss would be recognized to the partnership or to the individual upon the transfer however if the fund pays the partnership damages for lost fishing income based on a current transfer and assignment of individual’s claim for lost fishing income damages then the partnership must report these damages as income and allocate this income among its partners in accordance with its partnership_agreement b year entity formation and asset transfer cc psi b02 preno-163575-02 page the same tax consequences occur as outlined under year entity formation and asset transfer however the partnership was not formed during the loss period and therefore could not file a claim for damages for boat devaluation and lost fishing income as a result any current transfer and assignment of individual’s claim for damages for boat devaluation and lost fishing income would encompass damages for year through year s_corporation a year entity formation and assets transfer transfer of boat if the individual transfers the boat to the corporation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the boat received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the boat by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the boat transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend sec_357 applies to a sec_351 exchange in which the shareholder transfers a boat that has a liability attached to it that exceeds the shareholder’s basis in the boat sec_357 provides that if the sum of the liabilities assumed by a corporation exceeds the adjusted_basis of the property transferred to the corporation in a sec_351 exchange then the excess will be considered as gain from the sale_or_exchange of a capital_asset or property which is not a capital_asset as the case may be if the individual transfers the boat to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to cc psi b02 preno-163575-02 page increase the basis of his shares by the amount of his basis in the boat transferred to the corporation sec_1016 transfer of the claim for damages for boat devaluation if the fund does recognize a current transfer of the claim for damages for boat devaluation to the s_corporation sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the claim for damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for boat devaluation transferred to the corporation sec_1016 payment of damages for boat devaluation if the s_corporation files a claim for boat devaluation based upon its ownership of the boat beginning from the s corporation’s formation in year through year and receives these damages then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for boat devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 cc psi b02 preno-163575-02 page at the time of the receipt of the damages for boat devaluation the s_corporation should reduce the basis in the boat by the amount of damages received the shareholders of the s_corporation are required to include in income in the taxable_year in which the s corporation’s taxable_year ends their pro_rata share of any boat devaluation damages in excess of the boat’s basis although the individual currently wants to transfer to the s_corporation the claim for damages for boat devaluation for year through the date in year on which the s_corporation was formed if the fund does not recognize this transfer because there is no assignment of the claim the fund will pay the individual and the individual will be taxed on the boat devaluation damages received from the fund if the individual wants to then transfer these damages to the s_corporation sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for boat devaluation transferred to the corporation sec_1016 however if the fund pays the s_corporation damages for boat devaluation based upon the transfer and assignment of the individual’s claim for boat devaluation for year through year then the shareholders of the s_corporation are required to include in cc psi b02 preno-163575-02 page income their pro_rata share of these damages for boat devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 transfer of the claim for damages for permit devaluation if the fund does recognize a current transfer and assignment of the claim for permit devaluation damages to the s_corporation sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for permit devaluation transferred to the corporation sec_1016 payment of damages for permit devaluation although the individual currently wants to transfer the claim for damages for permit devaluation to the s_corporation if the fund does not recognize this transfer because there is no assignment of the claim the fund will pay the individual and the individual will be taxed on the permit devaluation damages received from the fund at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received any damages for permit devaluation in excess of the permit’s basis constitutes income to the individual cc psi b02 preno-163575-02 page if the individual wants to then transfer these damages to the s_corporation sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for permit devaluation transferred to the corporation sec_1016 however if the fund pays the s_corporation damages for permit devaluation based upon a current transfer and assignment of the individual’s claim for permit devaluation then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for permit devaluation in the taxable_year in which the s corporation’s taxable_year ends sec_1366 transfer of the claim for damages for lost fishing income if the fund does recognize a current transfer of the claim for damages for lost fishing income to the s_corporation sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the claim for damages for lost fishing income received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain or cc psi b02 preno-163575-02 page loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the claim for damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for lost fishing income transferred to the corporation sec_1016 payment of damages for lost fishing income if the s_corporation files a claim for damages for lost fishing income during the portion of the loss period that the s_corporation was able to prove to the administrator that it conducted fishing activity and that its shareholders paid income_tax on income earned from this fishing activity and the fund pays the s_corporation damages for lost fishing income then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for lost fishing income in the taxable_year in which the s corporation’s taxable_year ends sec_1366 although the individual currently wants to transfer to the s_corporation the claim for damages for lost fishing income for year through the date in year on which the s_corporation was formed if the fund does not recognize this transfer because there is no assignment of the claim the fund will pay the individual and the individual must report the damages received as income if the individual wants to then transfer these damages to the s_corporation sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for lost fishing income received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is cc psi b02 preno-163575-02 page transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for lost fishing income transferred to the corporation sec_1016 however if the fund pays the s_corporation damages for lost fishing income based upon a current transfer and assignment of the individual’s claim for permit devaluation then the shareholders of the s_corporation are required to include in income their pro_rata share of these damages for lost fishing income in the taxable_year in which the s corporation’s taxable_year ends sec_1366 b year entity formation and asset transfer the same tax consequences occur as outlined under year entity formation and asset transfer however the s_corporation was not formed during the loss period and therefore could not file a claim for damages for boat devaluation and lost fishing income as a result the individual’s transfer and subsequent assignment of the claim for damages for boat devaluation and lost fishing income would encompass damages for year through year cc psi b02 preno-163575-02 c_corporation page a year entity formation and asset transfer transfer of boat if the individual transfers the boat to the corporation in exchange for stock sec_1032 provides that the corporation will not recognize gain_or_loss under sec_362 the corporation’s basis in the boat received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the boat by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the boat transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend sec_357 applies to a sec_351 exchange in which the shareholder transfers a boat that has a liability attached to it that exceeds the shareholder’s basis in the boat sec_357 provides that if the sum of the liabilities assumed by a corporation exceeds the adjusted_basis of the property transferred to the corporation in a sec_351 exchange then the excess will be considered as gain from the sale_or_exchange of a capital_asset or property which is not a capital_asset as the case may be if the individual transfers the boat to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the boat transferred to the corporation sec_1016 transfer of the claim for damages for boat devaluation if the fund does recognize a current transfer of the claim for damages for boat devaluation to the corporation sec_1032 applies sec_1032 provides that a corporation will not cc psi b02 preno-163575-02 page recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the claim for damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for boat devaluation transferred to the corporation sec_1016 payment of damages for boat devaluation if the c_corporation files a claim for boat devaluation during the portion of the loss period in which it owned the boat beginning from the c corporation’s formation in year through year and the fund pays the c_corporation damages for boat devaluation then the c_corporation will be taxed on these damages the c_corporation should reduce its basis in the boat for these damages received for boat devaluation any boat devaluation damages in excess of the boat’s basis constitutes income to the c_corporation cc psi b02 preno-163575-02 page although the individual currently wants to transfer to the c_corporation the claim for damages for boat devaluation for year through the date in year on which the c_corporation was formed if the fund does not recognize this transfer because there is no assignment of the claim the fund will pay the individual and the individual will be taxed on the boat devaluation damages received from the fund if the individual wants to then transfer these damages to the c_corporation sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for boat devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for boat devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for boat devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for boat devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for boat devaluation transferred to the corporation sec_1016 however if the fund pays the c_corporation damages for boat devaluation based upon a current transfer and assignment of the individual’s claim for boat devaluation for year through year then the c_corporation will be taxed on these damages cc psi b02 preno-163575-02 page transfer of the claim for damages for permit devaluation if the fund does recognize a current transfer of a claim for damages for permit devaluation to the c_corporation sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the claim for damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for permit devaluation transferred to the corporation sec_1016 payment of damages for permit devaluation although the individual currently wants to transfer the claim for damages for permit devaluation to the c_corporation if the fund does not recognize this transfer because there is no assignment of the claim the fund will pay the individual and the individual will be taxed on the permit devaluation damages received from the fund at the time of the receipt of the damages for permit devaluation the individual should reduce the basis in the fishing permit by the amount of the damages received for permit devaluation any permit devaluation damages in excess of the permit’s basis constitutes income to the individual cc psi b02 preno-163575-02 page if the individual wants to then transfer these damages to the c_corporation sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for permit devaluation received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for permit devaluation by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for permit devaluation transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for permit devaluation to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for permit devaluation transferred to the corporation sec_1016 however if the fund pays the c_corporation damages for permit devaluation based upon a current transfer and assignment of the individual’s claim for permit devaluation for year through year then the c_corporation will be taxed on these damages transfer of the claim for damages for lost fishing income if the fund does recognize a current transfer of the claim for lost fishing income to the c_corporation sec_1032 applies sec_1032 provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the claim for damages for lost fishing income cc psi b02 preno-163575-02 page received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the claim for damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the claim for damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the claim for damages for lost fishing income transferred to the corporation sec_1016 payment of damages for lost fishing income if the c_corporation files a claim for damages for lost fishing income during the portion of the loss period that the c_corporation was able to prove to the administrator that it conducted fishing activity and that its shareholders paid income_tax on income earned from this fishing activity and the fund pays the c_corporation damages for lost fishing income then the c_corporation will be taxed on these damages for lost fishing income although the individual currently wants to transfer the claim for damages for lost fishing income to the c_corporation if the fund does not recognize this transfer because there is no assignment of the claim the fund will pay the individual and the individual will be taxed on the lost fishing income damages received from the fund if the individual wants to then transfer these damages to the c_corporation sec_1032 applies sec_1032 cc psi b02 preno-163575-02 page provides that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock under sec_362 the corporation’s basis in the damages for lost fishing income received from the individual is the same as it is in the hands of the individual increased by the amount of gain recognized by the individual on the transfer sec_351 may apply to the contribution of the damages for lost fishing income by the individual to the corporation in exchange for stock sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation if there is more than one transfer of property to the corporation the entire transaction qualifies as tax free under sec_351 if the transferors as a group are in control of the corporation immediately_after_the_exchange in applying the percent test of sec_368 stock previously owned by a member of the control group is added to the stock received by them in exchange for the transferred property sec_1_351-1 under sec_358 the individual has a basis in the stock the same as that of the damages for lost fishing income transferred a decreased by- i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and b increased by- i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend if the individual transfers the damages for lost fishing income to the corporation and does not receive additional stock then the transfer will be treated as a contribution_to_capital and sec_118 will apply sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer correspondingly the individual is entitled to increase the basis of his shares by the amount of his basis in the damages for lost fishing income transferred to the corporation sec_1016 however if the fund pays the c_corporation damages for lost fishing income based upon a current transfer and assignment of the individual’s claim for lost fishing income for year through year then the c_corporation will be taxed on these damages b year entity formation and asset transfer cc psi b02 preno-163575-02 page the same tax consequences occur as outlined under year entity formation and asset transfer however the c_corporation was not formed during the loss period and therefore could not file a claim for damages for boat devaluation and lost fishing income as a result the individual’s transfer and subsequent assignment of the claim for damages for boat devaluation and lost fishing income would encompass damages for year through year please call if you have any further questions by carolyn hinchman gray senior counsel branch office of the associate chief_counsel passthroughs and special industries
